Case 4:20-cv-00571-GKF-JFJ Document 2 Filed in USDC ND/OK on 11/05/20 Page 1 of 15




                                UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OKLAHOMA


  (1) T.D. WILLIAMSON, INC.                                )
                                                           )
                          Plaintiff,                       )        CASE NO. 20-cv-00571-GKF-JFJ
                                                           )
  v.                                                       )
                                                           )       JURY TRIAL DEMANDED
  (1) FEDERAL INSURANCE COMPANY,                           )
                                                           )
                          Defendant.                       )

  ______________________________________________________________________________


                                                COMPLAINT

           Plaintiff T.D. Williamson, Inc. (“TDW”), by and through its undersigned attorneys,

  complain against Defendant Federal Insurance Company (“Federal”) as follows:


                                        NATURE OF THE ACTION

           1.          This is an insurance coverage action involving the wrongful refusal by Federal to

  honor its contractual obligations, under a directors and officers liability (“D&O”) policy that

  Federal issued to TDW (the “Federal Policy”), to: (i) pay the costs of defending certain members

  of TDW’s board of directors (collectively, the “Defendant Directors”) against a lawsuit pending

  against them in the District Court of Tulsa County, Oklahoma styled Richard B. Williamson v.

  Donald E. Powell, et al., Case No. CJ-2016-03196 (the “Lawsuit”); and (ii) indemnify the

  Defendant Directors and/or TDW (collectively, the “Insureds”) for the monetary amounts of any

  settlements or judgments that may ultimately arise from the Lawsuit.


           2.          Federal’s wrongful refusal to honor its contractual obligations to the Insureds

  purportedly is based on a single defense to coverage -- the so-called “Insured versus Insured”

                                                       1
  4824-4136-7505 v.1
Case 4:20-cv-00571-GKF-JFJ Document 2 Filed in USDC ND/OK on 11/05/20 Page 2 of 15




  exclusion (the “IVI Exclusion”) in the Federal Policy. Federal asserts that the IVI Exclusion

  precludes coverage for the Lawsuit – including Federal’s broad duty to defend the Defendant

  Directors – because the Lawsuit was brought by Richard B. Williamson (“Williamson”), a

  director of TDW, against other directors of TDW. However, Federal entirely and improperly

  ignores an expressly stated exception to the IVI Exclusion for any claim brought “as a

  securityholder derivative action.” Because the claims in the Lawsuit are pled alternatively as

  “derivative claims,” and two judges adjudicating the Lawsuit have held that at least some of the

  claims in the Lawsuit are derivative in nature, Federal’s refusal to pay the costs of defending the

  Defendant Directors against the Lawsuit (collectively, “Defense Costs”) constitutes a breach of

  its duty to defend the Directors under the plain terms of the Federal Policy, and its refusal to

  indemnify the Insureds for the monetary amounts of any settlements or judgments that may arise

  from the Lawsuit (collectively, “Policy Indemnity Costs”) is wrongful on its face.


           3.          As a result of Federal’s wrongful breach of its broad duty to defend the Defendant

  Directors against the Lawsuit, TDW has been forced to indemnify them for their Defense Costs

  -- now in excess of $5 million -- that should have been paid by Federal in the first instance.

  TDW brings this action to recover these Defense Costs from Federal, and for a declaration that

  Federal is obligated to pay any further Defense Costs and Policy Indemnity Costs, up to the full

  limits of the Federal Policy, that may ultimately arise from the Lawsuit.


                                                THE PARTIES

           4.          Plaintiff TDW is a corporation organized under the laws of the State of Oklahoma

  with its principal place of business in Tulsa, Oklahoma.


           5.          Defendant Federal is a corporation organized under the laws of the State of

                                                       2
  4824-4136-7505 v.1
Case 4:20-cv-00571-GKF-JFJ Document 2 Filed in USDC ND/OK on 11/05/20 Page 3 of 15




  Indiana with its principal place of business in Indiana, and is authorized to transact, and does

  transact, business within the State of Oklahoma.


                                       JURISDICTION AND VENUE

           6.          This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

  § 1332 because there is complete diversity between the parties and the amount in controversy

  exceeds $75,000.


           7.          This Court has personal jurisdiction over Federal because Federal has submitted

  to jurisdiction in this State by transacting business in Oklahoma, including without limitation

  selling and delivering the Federal Policy to TDW in Oklahoma, as well as selling insurance

  policies to other policyholders located in Oklahoma.


           8.          Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because: (i) a

  substantial part of the events or omissions giving rise to the TDW’s claims in this action

  occurred in Tulsa, Oklahoma; (ii) the Federal Policy was issued to TDW, an Oklahoma

  corporation, in Oklahoma, where TDW maintains its principal place of business; and (iii) the

  Lawsuit was filed and is pending in Oklahoma state court.


                                        FACTUAL ALLEGATIONS

  I.       The Lawsuit


           9.          On or about September 6, 2016, Williamson, then a director of TDW, filed his

  Original Petition (the “Petition”) in the Lawsuit against eight of the Defendant Directors. A copy

  of the Petition is attached hereto at Exhibit A.


           10.         The Petition alleges, among other things, that the Defendant Directors conspired

                                                       3
  4824-4136-7505 v.1
Case 4:20-cv-00571-GKF-JFJ Document 2 Filed in USDC ND/OK on 11/05/20 Page 4 of 15




  to deprive Williamson of his controlling interest in TDW. The Petition alleges claims for breach

  of fiduciary duty and duty of loyalty (Count I), declaratory judgment (Count II), and preliminary

  and permanent injunctive relief (Count III).


           11.         Importantly, in footnote 1 of the Petition, Williamson alleges that his claims in the

  Petition are alleged both directly and “alternatively as derivative claims.” (Emphasis added).


           12.         On or about May 11, 2017, Williamson filed a First Amended Petition (the

  “Amended Petition”) in the Lawsuit. A copy of the Amended Petition is attached hereto at

  Exhibit B.


           13.         The Amended Petition added an additional Defendant Director and an additional

  claim for declaratory relief, which seeks to have certain actions of TDW’s Board of Directors

  declared null and void ab initio.


           14.         Importantly, the Amended Petition contains the same footnote 1 as the original

  Petition, in which Williamson alleges that his claims in the Amended Petition are alleged both

  directly and “alternatively as derivative claims.” (Emphasis added).


           15.         Decisions rendered by the Oklahoma District Court in the Lawsuit later confirmed

  that at least some of the claims in the Lawsuit were derivative in nature. In particular, by Order

  dated June 15, 2018 (the “June 15, 2018 Order”), Judge Rebecca Nightingale, in adjudicating the

  extent to which certain claims in the Lawsuit sought derivative relief, held that the “claim for

  breach of fiduciary duty is rooted in derivative relief. The rights of Plaintiff to redress wrongs

  resulting from acts of TD Williamson’s officers and directors are derivative and must be tried to

  the Court.” (Emphasis added). A copy of the District Court’s June 15, 2018 Order is attached

                                                         4
  4824-4136-7505 v.1
Case 4:20-cv-00571-GKF-JFJ Document 2 Filed in USDC ND/OK on 11/05/20 Page 5 of 15




  hereto at Exhibit C.


           16.         Likewise, the District Court came to a similar conclusion -- i.e., that at least some

  of the claims in the Lawsuit were derivative in nature – in adjudicating Williamson’s motion for

  reconsideration of the June 15, 2018 Order. In particular, by Order dated May 8, 2019 (the “May

  8, 2019 Order”), Judge Linda G. Morrissey held (at page 7) that, while the claim for breach of

  fiduciary duty was not derivative in nature, the “collateral claims of violation of Oklahoma

  corporate law, bylaws of the corporation, [and] requests for injunctive and declaratory relief are

  general questions applicable to all shareholders as derivative claims.” (Emphasis added.) A

  copy of the District Court’s May 8, 2019 Order is attached hereto at Exhibit D.


           17.         The Lawsuit is ongoing. Notwithstanding Federal’s improper refusal to pay their

  Defense Costs, the Defendant Directors have defended, and continue to defend, against the

  allegations in the Lawsuit.


           18.         Pursuant to Oklahoma corporate law and its corporate by-laws, TDW has stepped

  in to indemnify the Defendant Directors for their Defense Costs in light of Federal’s improper

  refusal to pay those costs. To date, TDW has indemnified the Defendant Directors in excess of

  $5,000,000 in Defense Costs, and Defense Costs continue to be incurred in connection with the

  Lawsuit.


  II.      The Federal Policy


           19.         The Federal Policy is styled as a Forefront Portfolio 3.0 Policy, and bears policy

  no. 8103-4400. Federal issued the Federal Policy to TDW for the period of September 20, 2015

  to September 20, 2016. The Federal Policy is subject to a $10,000,000 limit of liability. A copy

                                                         5
  4824-4136-7505 v.1
Case 4:20-cv-00571-GKF-JFJ Document 2 Filed in USDC ND/OK on 11/05/20 Page 6 of 15




  of the Federal Policy is attached hereto at Exhibit E.


           20.         The Federal Policy was issued to TDW, an Oklahoma corporation, in Oklahoma,

  where TDW maintains its principal place of business. The Lawsuit was filed and is pending in

  Oklahoma state court. Accordingly, Oklahoma law applies to interpretation of the terms of the

  Federal Policy.


           21.         The Federal Policy provides, among other things, D&O liability coverage to the

  Insureds pursuant to a Directors & Officers and Entity Liability Coverage Part (the “D&O

  Coverage Part”).


           22.         Pursuant to Insuring Clause (B) of the D&O Coverage Part, Federal agrees, in

  pertinent part, to “pay, on behalf of an Organization, Loss on account of a Claim first made

  against an Insured Person during the Policy Period . . . to the extent the Organization

  indemnifies the Insured Person for such Loss as permitted or required by law.”


           23.         Pursuant to Section VII(A) of the D&O Coverage Part, Federal has “the right and

  duty to defend any Claim covered by this Policy Part.”


           24.         Pursuant to Section IV(F) of the D&O Coverage Part, the definition of covered

  “Loss” includes, among other things: (i) compensatory damages; (ii) punitive, exemplary or

  multiplied damages (subject to certain limitations); (iii) judgments, including pre-judgment and

  post-judgment interest; (iv) settlements; and (v) “Defense Costs” (as defined in the Federal

  Policy).


           25.         Pursuant to Section IX(A) of the D&O Coverage Part, where Defense Costs are

  incurred in connection with a Claim that “includes both covered and uncovered matters,” then
                                                      6
  4824-4136-7505 v.1
Case 4:20-cv-00571-GKF-JFJ Document 2 Filed in USDC ND/OK on 11/05/20 Page 7 of 15




  “one hundred percent (100%) of Defense Costs incurred . . . on account of such Claim shall be

  covered Loss.”


           26.         The IVI Exclusion in the Federal Policy, which appears at Section V(A)(6) of the

  D&O Coverage Part, states that:


           [Federal] shall not be liable for Loss on account of any Claim: . . .

                       (a)    brought by an Organization against any other Organization;

                       (b)    brought by an Organization against an Insured Person of such
                              Organization, provided that this Subparagraph (b) shall not apply to any
                              Claim brought:

                              (i)     outside the United States of America or Canada;

                              (ii)    in the event of Financial Impairment of the Organization; or

                              (iii)   as a securityholder derivative action;

                       (c)    brought by an Insured Person in any capacity against an Insured, except
                              with respect to a Claim:

                              (i)     for employment-related Wrongful Acts against an Insured Person;

                              (ii)    brought by an Employee, other than an Executive, in his or her
                                      capacity as a shareholder of an Organization;

                              (iii)   for contribution or indemnity arising from another Claim otherwise
                                      covered under this Policy;

                              (iv)    brought by an Executive who has ceased serving in his or her
                                      capacity as an Executive for at least one (1) year; or

                              (v)     brought by a whistleblower pursuant to any federal, state, local or
                                      foreign law against an Insured Person[.]

  III.     Federal’s Improper Disclaimers of Coverage


           27.         Shortly after receiving the Petition, TDW tendered the Lawsuit to Federal for

  coverage, including defense and indemnity.


                                                        7
  4824-4136-7505 v.1
Case 4:20-cv-00571-GKF-JFJ Document 2 Filed in USDC ND/OK on 11/05/20 Page 8 of 15




           28.         By letter to TDW dated October 5, 2016 (the “October 5, 2016 Letter”), Federal

  expressly acknowledged that the Petition was a “Claim” as defined by the Federal Policy and the

  Defendant Directors were “Insured Persons” as defined by the Federal Policy. A copy of the

  October 5, 2016 Letter is attached hereto at Exhibit F.


           29.         Notwithstanding these acknowledgements, Federal fully disclaimed any

  obligation to provide coverage for defense or indemnity of the Lawsuit under the Federal Policy

  solely on the basis of the IVI Exclusion in the Federal Policy. In so doing, Federal relied solely

  on subsection (c) of the exclusion, applicable to Claims brought by an “Insured Person” against

  other “Insureds.”         According to Federal, coverage for the Lawsuit was fully excluded by

  subsection (c) because both Williamson and the Defendant Directors are “Insured Persons,” and

  none of the stated exceptions to subsection (c) applied to the circumstances of the Lawsuit.


           30.         Federal’s denial of coverage based on the IVI Exclusion is incorrect on its face

  because the claims in the Lawsuit are pled both directly and, in the alternative, derivatively. In

  addition, both Judge Nightingale’s June 15, 2018 Order and Judge Morrissey’s May 8, 2019

  Order confirm that at least certain of the claims alleged in the Lawsuit are derivative in nature.


           31.         Under controlling Oklahoma law, shareholder derivative claims may only be

  brought on behalf of, and for the benefit of, the corporation that is the subject of the claims.

  Thus, the derivative claims in the Lawsuit are not subject to subsection (c) of the IVI Exclusion.

  At most, they may be subject to subsection (b) of the exclusion, applicable to claims brought by

  an Organization against an Insured Person. However, because subsection (b) is subject to a

  specific carve-out for Claims brought “as a securityholder derivative action,” subsection (b) also

  does not apply to the derivative claims alleged in the Lawsuit.              Indeed, by structuring

                                                       8
  4824-4136-7505 v.1
Case 4:20-cv-00571-GKF-JFJ Document 2 Filed in USDC ND/OK on 11/05/20 Page 9 of 15




  “securityholder derivative actions” as a subset of Claims “brought by an Organization against an

  Insured Person” within subsection (b), Federal necessarily concedes, consistent with controlling

  Oklahoma law and the June 15, 2018 and May 8, 2019 Orders, that securityholder derivative

  claims, like those asserted in the Lawsuit, are, by their very nature, Claims “brought by an

  Organization against an Insured Person.”


           32.         Federal’s October 5, 2016 Letter fails even to acknowledge, let alone

  substantively address, the derivative claims alleged in the Lawsuit, subsection (b) of the IVI

  Exclusion, or the express exception from subsection (b) for “securityholder derivative actions.”


           33.         By letters dated January 10, 2019 and July 17, 2020, copies of which are attached

  hereto at Exhibits G and H respectively, TDW and its counsel challenged Federal’s purported

  application of the IVI Exclusion to the derivative claims alleged in the Lawsuit. Among other

  things, these letters plainly establish that: (i) at least certain of the claims alleged in the Lawsuit

  are derivative in nature; (ii) under controlling Oklahoma law, the derivative claims may only be

  brought on behalf of TDW, and therefore the IVI Exclusion does not apply to the derivative

  claims; (iii) under the express terms of the Federal Policy and controlling Oklahoma law, Federal

  must defend the entire Lawsuit if any claims alleged in the Lawsuit are even potentially covered

  by the Federal Policy; (iv) the derivative claims alleged in the Lawsuit, on their face, are at least

  potentially covered by the Federal Policy (i.e., are not subject to the IVI Exclusion); (v) Federal’s

  ongoing denial of coverage for both defense and indemnity of the Lawsuit based on the IVI

  Exclusion is plainly improper given the structure of the IVI Exclusion and Oklahoma’s well-

  established rules of insurance policy interpretation.


           34.         Notwithstanding TDW’s diligent efforts to convince Federal that its coverage

                                                       9
  4824-4136-7505 v.1
Case 4:20-cv-00571-GKF-JFJ Document 2 Filed in USDC ND/OK on 11/05/20 Page 10 of 15




   position was improper, Federal and its counsel issued letters to TDW dated March 22, 2019 (the

   “March 22, 2019 Letter”) and August 17, 2020 (the “August 17, 2020 Letter”), copies of which

   are attached hereto at Exhibits I and J respectively. These letters purport to respond to TDW’s

   January 10, 2019 and July 17, 2020 letters. Federal’s March 22, 2019 and August 17, 2020

   Letters indicate that Federal continues to stand on its wrongful denial of defense and indemnity

   coverage for the Lawsuit based on the IVI Exclusion.


            35.         The factual and legal bases of Federal’s disclaimers of coverage for the Lawsuit

   based on the IVI Exclusion in the Federal Policy, as set forth in Federal’s various coverage

   disclaimer letters, are entirely without merit. They are asserted by Federal for the improper

   purpose of evading its coverage obligations for the Lawsuit, which is fully covered by the

   Federal Policy, at TDW’s expense.


                                               COUNT I
                                        DECLARATORY JUDGMENT

            36.         TDW re-alleges and incorporates by reference the allegations of Paragraphs 1

   through 35.


            37.         The Federal Policy is a binding contract of insurance.


            38.         The Defense Costs incurred by the Defendant Directors and indemnified by

   TDW, as well as any Policy Indemnity Costs ultimately arising from the Lawsuit, are expressly

   covered under the terms of the Federal Policy because:


                        (a)    TDW is an insured “Organization” as defined in the Federal Policy;

                        (b)    Each of the Defendant Directors is an “Insured Person” as defined in the
                               Federal Policy;


                                                        10
   4824-4136-7505 v.1
Case 4:20-cv-00571-GKF-JFJ Document 2 Filed in USDC ND/OK on 11/05/20 Page 11 of 15




                        (c)    The Lawsuit is a “Claim” as defined in the Federal Policy;

                        (d)    The Lawsuit seeks money damages and other types of covered “Loss” as
                               defined in the Federal Policy;

                        (e)    The Defense Costs incurred by the Defendant Directors and indemnified
                               by TDW are “Defense Costs” as defined by the Federal Policy, which also
                               constitute covered “Loss” as defined in the Federal Policy;

                        (f)    The Lawsuit was first asserted against the Defendant Directors during the
                               “Policy Period” as defined in the Federal Policy; and

                        (g)    The Lawsuit alleges one or more “Wrongful Acts” as defined by the
                               Federal Policy.

            39.         TDW has indemnified, and continues to indemnify, the Defendant Directors for

   their “Defense Costs,” as defined in the Federal Policy, incurred in connection with the Lawsuit.


            40.         To the extent that the Lawsuit results in the imposition of Policy Indemnity Costs

   against the Defendant Directors, such costs, as pled in the Lawsuit, constitute covered “Loss” as

   defined in the Federal Policy.


            41.         No exclusion in the Federal Policy, including without limitation the IVI

   Exclusion, precludes or otherwise limits coverage available to the Insureds for any Defense

   Costs incurred in defending against the Lawsuit or any Policy Indemnity Costs sought in the

   Lawsuit.


            42.         The Insureds have complied with all applicable provisions of the Federal Policy,

   including all applicable conditions of coverage, and have paid all premiums due and owing in

   connection with the Federal Policy.


            43.         Federal has a broad contractual and legal duty, under the plain language of the

   Federal Policy and controlling Oklahoma law, to pay all Defense Costs incurred in connection

   with the Lawsuit if any claims alleged therein are even potentially covered by the Federal Policy.
                                                        11
   4824-4136-7505 v.1
Case 4:20-cv-00571-GKF-JFJ Document 2 Filed in USDC ND/OK on 11/05/20 Page 12 of 15




   The derivative claims alleged in the Lawsuit are at least potentially covered by the Federal

   Policy. Accordingly, Federal has wrongfully refused to honor its duty to defend the Lawsuit.


            44.         Federal also has wrongfully denied its contractual and legal obligation under the

   Federal Policy and controlling Oklahoma law to indemnify the Insureds for any Indemnity Costs

   incurred in connection with the Lawsuit.


            45.         Federal’s wrongful repudiation of its duties to defend the Defendant Directors

   against the Lawsuit and indemnify the Insured with respect to any Policy Indemnity Costs they

   may incur in connection with the Lawsuit is ongoing.


            46.         As such, an actual case or controversy exists between TDW and Federal regarding

   the extent of Federal’s coverage obligations under the Federal Policy.


            47.         Pursuant to 28 U.S.C. § 2201, TDW seeks a declaration from the Court that

   Federal is obligated under the terms of the Federal Policy, up to the full available limits of the

   Federal Policy, to: (i) reimburse all Defense Costs incurred by the Insureds in connection with

   the Lawsuit through the date of such declaration, with interest; (ii) directly pay all Defense Costs

   incurred by the Defendant Directors in connection with the Lawsuit following the date of such

   declaration; and (iii) indemnify the Insureds for any Policy Indemnity Costs they may incur in

   connection with the Lawsuit.


                                               COUNT II
                                          BREACH OF CONTRACT

            48.         The Insureds re-allege and incorporate by reference the allegations of Paragraphs

   1 through 47.



                                                        12
   4824-4136-7505 v.1
Case 4:20-cv-00571-GKF-JFJ Document 2 Filed in USDC ND/OK on 11/05/20 Page 13 of 15




            49.         The Federal Policy is a binding contract of insurance.


            50.         The Defense Costs incurred by the Defendant Directors and indemnified by TDW

   in connection with the Lawsuit are expressly covered under the terms of the Federal Policy

   because:


                        (a)    TDW is an insured “Organization” as defined in the Federal Policy;

                        (b)    Each of the Defendant Directors is an “Insured Person” as defined in the
                               Federal Policy;

                        (c)    The Lawsuit is a “Claim” as defined in the Federal Policy;

                        (d)    The Lawsuit seeks money damages and other types of covered “Loss” as
                               defined in the Federal Policy;

                        (e)    The Defense Costs incurred by the Defendant Directors and indemnified
                               by TDW in connection with the Lawsuit are “Defense Costs” as defined
                               by the Federal Policy, which also constitute covered “Loss” as defined in
                               the Federal Policy;

                        (f)    The Lawsuit was first asserted against the Defendant Directors during the
                               “Policy Period” as defined in the Federal Policy; and

                        (g)    The Lawsuit alleges one or more “Wrongful Acts” as defined by the
                               Federal Policy.

            51.         TDW has indemnified, and continues to indemnify, the Defendant Directors for

   their “Defense Costs,” as defined in the Federal Policy, incurred in connection with the Lawsuit.


            52.         No exclusion in the Federal Policy, including without limitation the IVI

   Exclusion, precludes or otherwise limits coverage available to the Insureds for Defense Costs

   incurred in connection with the Lawsuit.


            53.         The Insureds have complied with all applicable provisions of the Federal Policy,

   including all applicable conditions of coverage, and have paid all premiums due and owing in

   connection with the Federal Policy.
                                                        13
   4824-4136-7505 v.1
Case 4:20-cv-00571-GKF-JFJ Document 2 Filed in USDC ND/OK on 11/05/20 Page 14 of 15




            54.         Federal has a broad duty under the terms of the Federal Policy and applicable

   Oklahoma law to pay all Defense Costs associated with the Lawsuit if any claims alleged therein

   are even potentially covered by the Federal Policy. The derivative claims alleged in the Lawsuit

   are at least potentially covered by the Federal Policy.


            55.         Federal has refused or otherwise failed to perform, in whole or in part, its broad

   duty under the terms of the Federal Policy and applicable Oklahoma law to pay Defense Costs

   associated with the Lawsuit. This refusal or failure constitutes a material breach of the terms

   of the Federal Policy.


            56.         As a proximate result of such breach, and the necessity of having to file this

   lawsuit for damages, TDW has suffered and continues to suffer damages.


                                            PRAYER FOR RELIEF

   WHEREFORE, the Insureds respectfully pray that this Honorable Court:

            (a)         Enter a declaration of judgment against Federal, pursuant to 28 U.S.C. § 2201,

                        that Federal is obligated under the terms of the Federal Policy, up to its full

                        available policy limits (“Policy Limits”), to: (i) reimburse the Insureds for all

                        Defense Costs incurred by the Defendant Directors in connection with the

                        Lawsuit through the date of such declaration, with interest; (ii) directly pay all

                        Defense Costs     incurred by the Defendant Directors in connection with the

                        Lawsuit following the date of such declaration; and (iii) indemnify the Insureds

                        for any Policy Indemnity Costs they may incur in connection with the Lawsuit.


            (b)         Enter judgment against Federal that it has breached, and continues to be in breach,

                        of the terms of the Federal Policy; and
                                                         14
   4824-4136-7505 v.1
Case 4:20-cv-00571-GKF-JFJ Document 2 Filed in USDC ND/OK on 11/05/20 Page 15 of 15




            (c)         Award monetary damages and other relief to the TDW, with the specific amount

                        to be determined at trial, as follows:


                        (i)     The full amount of Defense Costs incurred in connection with the Lawsuit,
                                subject only to Policy Limits;

                        (ii)    Any other actual or compensatory damages incurred by the Insureds,
                                subject only to Policy Limits;

                        (iii)   Prejudgment and post-judgment interest as provided by law, in addition to
                                Policy Limits;

                        (iv)    Attorneys’ fees and costs of this action, in addition to Policy Limits; and

                        (v)     Any and all additional relief in favor of TDW deemed appropriate by this
                                Honorable Court.

                                                 JURY DEMAND

            Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the Insureds hereby demand

   that all claims in this action be tried to a jury.

   DATED: November 5, 2020

                                                       Respectfully submitted,

                                                       /s/Christopher B. Woods
                                                       Christopher B. Woods, OBA No. 18881
                                                       KINGWOODS PLLC
                                                       20 East 5th Street, Suite 750
                                                       Tulsa, OK 74103
                                                       Phone (918) 398-7186
                                                       cwoods@kingwoodslaw.com

                                                       -And-

                                                       HAYNES & BOONE, LLP

                                                       Stephen T. Raptis (pro hac vice admission pending)

                                                       800 17th Street, NW, Suite 500
                                                       Washington, DC 20006-3962
                                                       Phone (202) 654-4563
                                                       steve.raptis@haynesboone.com
                                                          15
   4824-4136-7505 v.1
